DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 7-11, 13-17, 19-24 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-11, 13-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the 

Claim(s) 1, 2, 4, 7-11, 13-17, 19-20, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoyweghen et al. (U.S. 2011/0165395, hereinafter Van) in view of Pereira et al. (WO/2011/066634, see English language equivalent U.S. 2013/0203953) in view of Weisman et al. (U.S. 2012/0263924) in view of Nelson et al. (U.S. 2012/0107542).
Regarding claims 1, 2, 4, 7-11, 13-17, 19-20, 23 and 24, Van teaches a multilayer polyolefin film that includes two surface A layers (first and third skin layers) on either side of a core B layer with the core layer including 1 to 50wt% of HDPE (which may be an ethylene propylene copolymer, [0073] C3 comonomer) having a density of 0.945-0.97, and 50-99wt% of LLDPE ([0072]) and with the skin layers including entirely LLDPE (which may be an ethylene propylene copolymer) with optional additives ([0015], [0016], [0020], [0024], [0050], [0112], confirming additives in skin layer are optional) (i.e., each skin layer may consist of a layer that consists of LLDPE, as in claim 9).  The core layer is also a single layer.  The HDPE density above overlaps claims 1, 2, 9, 10, 15, 16, 23, and 24.  The above ethylene propylene copolymer is both an ethylene alphaolefin copolymer as in claims 1 and 9 and a propylene alpha olefin copolymer as in claim 15.   The above amount of HDPE and LLDPE in the core layer overlaps claims 1, 2, 9, 10, 15, 16, 23, and 24.  The core layer may include a colorant ([0053]).  The optional additives for the skin layer includes, e.g., antiblocking agents and release agents which are another name for slipping agents (i.e., to prevent blocking is to promote layers slipping over each other instead of sticking/blocking with each other, and to promote release is to promote layers being able to slip over each other without sticking) ([0053]).  The layers may be 
Van does not disclose the claimed modern carbon limitations.  However, Pereira teaches a low cost, low greenhouse gas emitting process for the production of bio-based ethylene and propylene by fermenting sugar cane juice with propionibacterium acidipropionici and Clostridium butyricum to create propionic acid and butyric acid followed by anodic elctrodecarboxylation to produce ethylene and propylene for making polyolefins (see abstract, [0032]-[0036]).  Pereira teaches that such polymers are useful in packaging materials ([0093]-[0108[).  Thus, it would have been obvious to one having ordinary skill in the art to have used the bio-based fermentation process of Pereira to create the ethylene and propylene used in Van to make the HDPE and LLDPE copolymers in the core and skin layers in order to lower cost and lower greenhouse gas emissions during the process of producing the olefins, as in claims 7, 13, and 19.  It would have further been obvious to have used as much of the bio based ethylene and propylene from Pereira (including 100% of the ethylene and propylene used in all layers of Van and overlapping the claimed ranges) to produce the most greenhouse gas emitting reduction for the film formation process.  This would result in a percent modern carbon in all layers that overlaps the claimed ranges of claims 1, 4, 9, 11, 15, and 17.
In addition to the use of bio based ethylene and propylene being obvious in Van via the lowering of greenhouse gas emission motivation from Pereira (as explained above), the use of 
Although the process limitations are taught in the prior art, these limitations are product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Although the above uses of the film are taught in the prior art, it is noted that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP 2112 I.  The recitation in the claims that the film is “used in connection with ...” is merely an intended use.  Applicants attention is drawn to MPEP 2106(II)(C) which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the 
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the prior art discloses the film as presently claimed, it is clear that the film of the prior art would be capable of performing the intended use, i.e. used as packaging for the various packaged goods, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 22, modified Van teaches all of the above subject matter including forming the film into a tubular shape ([0057]) which would result in an inner core layer and two skin layers as claimed.  The particular method of forming the tubular shape is product by process and is not given weight because the resulting final product is the same regardless of how it is produced (i.e., the final product will still have the central core layer and two skin layers in a tube shape).
Additionally and alternatively, Nelson teaches that one method of forming a multilayer packaging film is to blow the film into a tubular shape during coextrusion, then allow it to collapse to produce a film with a controlled number of layers (including 3 as in Van) (see abstract, [0019], [0042]-[0043], [0076]).  Thus, it would have been obvious to have used the blown tubular coextrusion process of Nelson in the multilayer film of modified Van because such a process produces the tubular film called for in Van.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does .
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hoyweghen et al. (U.S. 2011/0165395, hereinafter Van) in view of Pereira et al. (WO/2011/066634, see English language equivalent U.S. 2013/0203953) in view of Weisman et al. (U.S. 2012/0263924) in view of Nelson et al. (U.S. 2012/0107542), as applied to claim 15 above and further in view of Van Loon et al. (U.S. 2006/0131778).
Regarding claim 21, modified Van teaches all of the above subject matter but does not disclose corona discharge.  However, Van Loon is also directed to polyolefin multilayer packaging laminates (see abstract, [0001]-[0002]) in which skin and core layers are combined in a sandwich relationship ([0024]) with the core layer including propylene/ethylene copolymers ([0033], polyethylene being copolymerized with C3 propylene), wherein the density of the PE copolymers is 0.915-0.96 ([0038]) which overlaps the claimed range.  The skin layers also include LLDPE ([0024]).  The multilayer laminate is disclosed as having improved seal properties due to the copolymer in the core layer ([0006]).  Van Loon teaches that corona discharge may be performed to control the coefficient of friction of the skin layers ([0049]).  Thus, it would have been obvious to have used the corona treatment of Van Loon on the skin layers of modified Van in order to control the coefficient of friction.

Claim(s) 1, 2, 4, 7-8, 15-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (U.S. 2012/0263924) in view of Van Loon et al. (U.S. 2006/0131778) in view of Chevuru et al. (U.S. 5,420,220) in view of Pereira et al. (WO/2011/066634, see English language equivalent U.S. 2013/0203953) in view of Nelson et al. (U.S. 2012/0107542) in view of Chang et al. (U.S. 2011/0274892).
Regarding claims 1, 2, 4, 7-8, 15-17, 19-20, 23 and 24, Weisman teaches a multilayer polyolefin film that includes two surface layers (first and third layers, [0054]) on either side of a core layer with the core layer including, e.g., 20-90% of LLDPE (A), 25-60% of a combination of ethylene-propylene copolymer (B) and propylene polymer (C), and 1-35% of the propylene polymer (C) ([0053]) and with the skin layers including 75-99% of LLDPE and 1-25% of an ethylene propylene copolymer ([0052]).  The above ranges for the core layer include, e.g., 5wt% of the propylene polymer (C), 30wt% of the ethylene-propylene copolymer (B) (totaling 35wt% for the combination of B and C which is within the range above) and 65wt% of the LLDPE (A), which overlaps claims 1, 15, 23, and 24, and also include, e.g., 5wt% of the propylene polymer (C), 40wt% of the ethylene-propylene copolymer (B) (totaling 45wt% for the combination of B and C which is within the range above) and 55wt% of the LLDPE (A), which overlaps claims 1, 2, 15, 16, and 23.
The above ethylene propylene copolymer is both an ethylene alphaolefin copolymer as in claims 1 and a propylene alpha olefin copolymer as in claim 15.  Weisman also teaches that the overall film should have polymers formed of modern carbon with a bio-based content of 10-100% (with 100% bio-based content of the overall film corresponding to 107.5 pMC and resulting in each individual layer of the overall film being 100% bio based, [0073], [0075]), which overlaps the ranges of claims 1, 4, 15, and 17 and includes mixtures of bio-based and non-biobased (i.e., petroleum based) olefin sources.  Weisman also teaches pigments/colorants, which may be included in the core layer and therefore would be included in the overall film ([0053]).  Weisman also teaches that the layers (including the core) may be co-extruded and teaches that 
Weisman teaches that the film can be a coextruded “cast” film (i.e., not oriented) and (optionally) “can” go through an orientation process (i.e., the orientation is optional and therefore Weisman teaches a non-oriented film when this is option is not performed) and also even if the film is post-processed to orient it, the film is non-oriented prior to this post processing procedure ([0065]), as in claim 1.  This would result in all the layers being non-oriented.
Weisman teaches that the core layer may have a thickness of less than “about” 100 microns, which means less than slightly lower and slightly above 100 microns, and which therefore overlaps the claimed range of claim 15 (i.e., less than about 100 microns would include a thickness of less than 100.0000001 microns, which overlaps the claimed range) ([0050]).  Furthermore, even if Weisman taught “less than 100 microns” (i.e., without using the word “about”) this would still render obvious the claimed range because less than 100 microns is so close to the claimed range of 100 microns or more that the properties of a film with a core layer of 99.999999 microns compared to a film with a core layer of 100 microns would be substantially identical and therefore the slight different in thickness is not a patentable distinction.  That is, the thickness in Weisman and the thickness as claimed are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of 
In light of the case law cited above and given that there is only a “slight” difference between the two thicknesses, it therefore would have been obvious to one of ordinary skill in the art that the thickness in the present claims is but an obvious variant of the thickness disclosed in Weisman, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Weisman does not disclose the particular type of ethylene-propylene copolymer that would be useful in such a multilayer film for packaging.  However, Van Loon is also directed to polyolefin multilayer packaging laminates (see abstract, [0001]-[0002]) in which skin and core layers are combined in a sandwich relationship ([0024]) with the core layer including propylene/ethylene copolymers ([0033], polyethylene being copolymerized with C3 propylene), wherein the density of the PE copolymers is 0.915-0.96 ([0038]) which overlaps the claimed range (of claims 1, 2, 15, and 16).  The skin layers also include LLDPE ([0024]).  The multilayer laminate is disclosed as having improved seal properties due to the copolymer in the core layer ([0006]).  Thus, it would have been obvious to one having ordinary skill in the art to have used the type of propylene-ethylene copolymer in Van Loon (having the density as set forth above) as the generic ethylene-propylene copolymer generally called for in Weisman because Van Loon teaches that the density is suitable and preferred for the application called for in Weisman with the same type of skin layers and also because Van Loon teaches that the PE and PP polymers provides for improved sealing.   
Modified Weisman calls for LLDPE as explained above but does not explicitly disclose that the LLDPE is an ethylene alpha-olefin copolymer.  However, Cheruvu teaches that LLDPE produced by copolymerizing ethylene with alpha-olefins results in a copolymer with improved 
Modified Weisman calls for modern carbon sources for the polymers as explained above and generally calls for fermentation processes for obtaining such polymers ([0039]) but does not disclose the particular methods as claimed.  However, Pereira teaches a low cost, low greenhouse gas emitting process for the production of bio-based ethylene and propylene by fermenting sugar cane juice with propionibacterium acidipropionici and Clostridium butyricum to create propionic acid and butyric acid followed by anodic elctrodecarboxylation to produce ethylene and propylene for making polyolefins (see abstract, [0032]-[0036]).  Thus, it would have been obvious to one having ordinary skill in the art to have used the bio-based fermentation process of Pereira to create at least some and/or all of the bio-based ethylene and propylene in the bio-based ethylene propylene copolymers and LLDPE of modified Weisman in order to lower cost and lower greenhouse gas emissions during the process of producing the olefins, as in claims 7, and 19.  
Although the process limitations are taught in the prior art, these limitations are product by process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.

            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that the prior art discloses the film as presently claimed and disclosed barrier properties, it is clear that the film of the prior art would be capable of performing the intended use, i.e. used as packaging for the various packaged goods, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Modified Weisman does not disclose slipping agents.  However, Nelson is also directed to multilayer packaging films formed of olefin polymers (see abstract) and teaches that slip agents may be added to the outer layers (skin layers) in order to improve handling and processability ([0082]-[0084], [0162]).  Thus, it would have been obvious to have included slip agents in the outer layers of modified Weisman in order to improve processability of the film, as taught by Nelson.
In addition and as an alternative to the teachings of Nelson with respect to slip agents, Chang is also directed to a multilayer packaging film based on olefin polymers (see abstract, 
Regarding claim 21, modified Weisman teaches all of the above subject matter but does not disclose corona discharge.  However, Van Loon teaches that corona discharge may be performed to control the coefficient of friction of the skin layers ([0049]).  Thus, it would have been obvious to have used the corona treatment of Van Loon on the skin layers of modified Weisman in order to control the coefficient of friction.
Regarding claim 22, modified Weisman teaches all of the above subject matter including forming the film into a tubular shape ([0065]) which would result in an inner core layer and two skin layers as claimed.  The particular method of forming the tubular shape is product by process and is not given weight because the resulting final product is the same regardless of how it is produced (i.e., the final product will still have the central core layer and two skin layers in a tube shape).
Additionally and alternatively, Nelson teaches that one method of forming a multilayer packaging film is to blow the film into a tubular shape during coextrusion, then allow it to collapse to produce a film with a controlled number of layers (including 3 as in Weisman) (see abstract, [0019], [0042]-[0043], [0076]).  Thus, it would have been obvious to have used the blown tubular coextrusion process of Nelson in the multilayer film of modified Weisman because such a process produces the tubular film called for in Weisman.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant continues to argue that Weisman only teaches an oriented film.  In addition to the orientation embodiment being optional (which alone renders Applicant’s argument non-persuasive) Weisman also explicitly teaches “coextruded cast film or sheet structures” ([0062], emphasis added) which clearly does not include orientation.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787